Citation Nr: 1601587	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymia.

2.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

3.  Entitlement to an earlier effective date for the grant of service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend, S.M.
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2015.  A transcript of that hearing is of record.

The Veteran's claim of service connection has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to earlier effective dates for the grant of service connection for tinnitus and a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dysthymia had its onset in service.



CONCLUSION OF LAW

The criteria for service connection for dysthymia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for an acquired psychiatric disorder, diagnosed dysthymia, is warranted.  During the appeal period, the Veteran was diagnosed with dysthymia by her treating physician and a January 2013 VA examiner.  See January 2013 VA Examination Report.  The Veteran reported that her depression had its onset in service while her husband, who was also in the military, was deployed to the Persian Gulf at the time she gave birth to her son.  See October 2011 Written Statement.  She reported that her depression worsened when her son was diagnosed with sickle cell disease during service, and as a result of the physical and emotional abuse that she endured from her husband both during and after service.  See id; see also January 2011 VA Medical Record; November 2015 Hearing Tr. at 6, 11 and 15.  She also testified that she was treated differently by her commanding officer for missing multiple days of work because of her son's illness, which further exacerbated her symptoms.  See November 2015 Hearing Tr. at 6; see also January 2011 VA Medical Record.  Her service treatment records note a diagnosis of situational depression due to her husband's deployment, and court documents submitted by the Veteran corroborate her reports of spousal abuse.  See December 1990 Post-Partum Examination Report; see also October 1995 Court Docket Information.  Finally, the competent and credible testimony of the Veteran and her sister establish that her psychological symptoms have been ongoing and recurrent since service.  See November 2015 Hearing Tr. at 6, 11 and 15; see also October 2012 and November 2015 Written Statements of R.L.L.  The Veteran and her sister are competent to give testimony concerning the symptoms they experienced or witnessed, and the Board finds their reports to be credible  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303.  The Board notes that the January 2013 VA examiner opined that the Veteran's dysthymia was caused by the death of her son in October 2008; however, the Board finds this opinion to be inadequate because the Veteran's competent and credible reports concerning the onset of her symptoms were not addressed.  Thus, the Board affords more probative weight to the lay evidence of record showing continuing symptoms of depression since her active duty service.  As such, the evidence of record sufficiently satisfies the criteria to establish service connection for dysthymia.

While the Veteran has sought service connection for depression and posttraumatic stress disorder during the appeal period, she and her representative noted during the November 2015 hearing that a grant of service connection for a psychiatric disability, regardless of the precise diagnosis, would satisfy her appeal.  See November 2015 Hearing Tr. at 15.  Thus, as the Board grants service connection for dysthymia in this decision, no discussion of VA's duty to notify and assist is necessary.  


ORDER

Service connection for dysthymia is granted.



REMAND

The Board finds that the Veteran's claims for an earlier effective date for the grant of service connection for tinnitus and a sinus disability should be remanded for further development.  The Veteran originally sought service connection for tinnitus and a sinus disability in October 2008, and her claims were denied in a December 2008 rating decision.  The Veteran did not submit a notice of disagreement with the December 2009 rating decision, nor did she submit any additional evidence concerning her claims within one year of that rating decision.  She sought to reopen her claims in October 2010, and service connection for these conditions was ultimately granted as of the date of her claim to reopen.  

The Veteran argues that the time for submitting a notice of disagreement with the December 2008 rating decision should be tolled because her son died in late October 2008, causing her to withdraw herself from society.  See October 2011 Written Statement.  She reported that because of the overwhelming grief she experienced, she was unable to concentrate on her personal business, continue with her claim for compensation benefits, or even take care of her own health care needs.  See id.; see also November 2015 Hearing Tr. at 4-5.

Equitable tolling may be warranted if an untimely filing was the direct result of a mental illness that rendered a claimant incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004); see also Bove v. Shinseki, 25 Vet. App. 136, 144 (2011).  Along these lines, the Court in Barrett noted that "the Department of Veterans Affairs, which employs a host of medical professionals, is uniquely qualified to facilitate the diagnosis of troubled claimants should such allegations arise."  Barrett, 363 F.3d at 1320.

Here, the Veteran submitted lay testimony that in December 2008 she was grieving the loss of her son and so distraught that she was incapable of handling her own affairs and/or unable to function in society; however, there is no medical evidence of record concerning her state of mind during the relevant time period, and insufficient lay evidence for the Board to make a determination as to whether the doctrine of equitable tolling is applicable in this case.  See id. at 1321 (a medical diagnosis alone or vague assertions of mental problems will not suffice); see also Bove, 25 Vet. App. at 144 (bald assertions that mental illness prevented the claimant from filing his appeal, without any supporting evidence to demonstrate that he was incapable of functioning or making decisions due to mental illness, were insufficient to warrant equitable tolling).  Thus, the Board finds that remand is in order to provide the Veteran with a VA examination addressing her mental state during the relevant time period for the purposes of determining whether equitable tolling is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if there are any medical records she would like to have considered in connection with her appeal.  Any identified records should be sought.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her psychiatric condition between October 2008 and October 2010.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for a VA examination to determine the nature and severity of her psychiatric condition between October 2008 and October 2010.  The claims file should be made available to and reviewed by the examiner.  All findings should be reported in detail.  

The examiner should answer the following questions:

a. Did the Veteran have a mental illness at any point between October 2008 and October 2010 that rendered her incapable of rational thought or deliberate decision making?

b. Did the Veteran have a mental illness at any point between October 2008 and October 2010 that rendered her incapable of handling her own affairs or unable to function in society?

In answering these questions, the examiner should consider and address the lay reports of the Veteran and any lay witness concerning the Veteran's symptoms between October 2008 and October 2010.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

3.  Then readjudicate the remanded issues.  If any benefit sought remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


